United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1399
Issued: April 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 28, 2013 appellant filed a timely appeal from a March 27, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained more than a two percent
permanent impairment to the right upper extremity, for which she received a schedule award.
On appeal, appellant contends that she is entitled to more than the percentage of
permanent impairment to the right upper extremity awarded on the basis that she is still having
pain and discomfort. Additionally, Dr. Aubrey Swartz, a Board-certified orthopedic surgeon and
OWCP referral physician, improperly applied the American Medical Association, Guides to the

1

5 U.S.C. § 8101 et seq.

Evaluation of Permanent Impairment (A.M.A., Guides) in his January 28, 2013 second opinion
report.
FACTUAL HISTORY
OWCP accepted that appellant, then a 47-year-old letter carrier, sustained a right thumb
trigger finger due to factors of her federal employment and a recurrence on August 30, 2011.
Appellant underwent limited open carpal tunnel release and right thumb trigger release surgery
performed by Dr. Andrew Bronstein, a Board-certified hand surgeon, on January 4, 2012.
On November 21, 2012 appellant filed a claim for a schedule award.
Dr. Cesar Estela, a Board-certified physiatrist, diagnosed right thumb trigger finger and
possible right carpal tunnel syndrome.
He administered cortisone injections and by
December 20, 2004 released appellant to full duty with no restrictions.
On April 24, 2012 Dr. Foluke Adekunle, a Board-certified internist, indicated that
appellant worked with repetitive movement and September 28, 2011 electromyogram and nerve
conduction studies (EMG/NCS) revealed carpal tunnel syndrome and ulnar nerve lesion.
In a December 3, 2012 letter, OWCP notified appellant of the deficiencies of her
schedule award claim and afforded her 30 days to submit additional evidence.
Subsequently, appellant submitted a letter dated December 6, 2012 requesting a second
opinion evaluation. She indicated that Dr. Bronstein was unable to provide additional medical
evidence.
OWCP referred appellant to Dr. Swartz for a second opinion examination. On
January 28, 2013 Dr. Swartz conducted a physical examination and reviewed appellant’s medical
records and a statement of accepted facts. Upon physical examination, he found that
carpometacarpal (CMC) motion in abduction of 50 degrees equaled zero percent digital
impairment; adduction of five centimeter (cm) equaled four percent digital impairment; eight cm
of opposition equaled zero percent digital impairment; metacarpophalangeal joint flexion of 20
degrees equaled four percent digital impairment; and interphalangeal joint impairment of 70
degrees equaled one percent digital impairment. Dr. Swartz added the percentages of
impairment and arrived at a total of nine percent digital impairment. He indicated that the
accepted condition was right trigger thumb and opined that appellant had a nine percent digital
impairment rating under Table 15-30 -- Thumb Range of Motion,2 on page 468, of the A.M.A.,
Guides. Dr. Swartz referred to Table 15-12,3 on page 421 and noted that a nine percent digital
impairment equaled four percent hand impairment, which was also equal to three percent upper
extremity impairment. He concluded that appellant had a three percent upper extremity
impairment and a date of maximum medical improvement of January 4, 2013.
2

Table 15-30, page 468, of the sixth edition of the A.M.A., Guides is entitled Thumb Range of Motion.

3

Table 15-12, pages 421-23, of the sixth edition of the A.M.A., Guides is entitled Impairment Values Calculated
From Digit Impairment.

2

On March 17, 2013 Dr. Ellen Pichey, an OWCP medical adviser, reviewed the medical
evidence of record and concurred with Dr. Swartz that appellant had reached maximum medical
improvement effective January 4, 2013, one year after surgery. She, however, disagreed with
Dr. Swartz’ impairment rating. Dr. Pichey indicated that according to the sixth edition of the
A.M.A., Guides, “impairment due to digital stenosing tenosynovitis (trigger finger), persistent
triggering with normal motion, class 1, default position C” equaled a six percent digital
impairment under Table 15-2,4 on page 392 and equated to a two percent hand and upper
extremity impairment under Table 15-12,5 on page 421. She concluded that appellant had a two
percent permanent impairment of the right upper extremity. Dr. Pichey explained that
Dr. Swartz used range of motion for the method of choice for determination of the impairment
rating and, although this method could be used, it was not the preferred method from the A.M.A.,
Guides for the diagnosis in this case. She found that it was “more appropriate to use the
diagnosis-based impairment (DBI) tables, as [she had] done above, to arrive at the calculated
impairment percentages” and indicated that according to pages 461-64 of the A.M.A., Guides:
“Section 15.2, Diagnosis-Based Impairments, is the method of choice for
calculating impairment. Range of Motion is used principally as a factor in the
Adjustment Grid: Physical Examination, as explained in Section 15.3b. [Range
of Motion] is to be used as a standalone rating … when no other diagnosis[-]based
sections of this chapter are applicable for impairment rating of a condition.”
By decision dated March 27, 2013, OWCP granted appellant a schedule award for two
percent permanent impairment to the right upper extremity for 6.24 weeks for the period
January 4 through February 16, 2013, relying on Dr. Pichey’s March 17, 2013 report.
LEGAL PRECEDENT
The schedule award provisions of FECA6 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a matter which rests in the sound
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.7 For schedule awards after

4

Table 15-2, pages 391-94, of the sixth edition of the A.M.A., Guides is entitled Digit Regional Grid: Digit
Impairments.
5

See supra note 3.

6

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

7

See Bernard A. Babcock, Jr., 52 ECAB 143 (2000). See also 5 U.S.C. § 8107.

3

May 1, 2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides,
published in 2009.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).10 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX). Evaluators are
directed to provide reasons for their impairment rating choices, including the choices of
diagnoses from regional grids and calculations of modifier scores.11
ANALYSIS
OWCP accepted that appellant sustained a right thumb trigger finger due to factors of her
federal employment and a recurrence on August 30, 2011. Appellant underwent right thumb
trigger release surgery on January 4, 2012. In a March 27, 2013 award of compensation, OWCP
granted her a schedule award for two percent permanent impairment to the right upper extremity.
It is appellant’s burden to submit sufficient evidence to establish the extent of permanent
impairment.12
OWCP properly referred appellant to Dr. Swartz for a second opinion examination. On
January 28, 2013 Dr. Swartz found that CMC motion in abduction of 50 degrees equaled zero
percent digital impairment; adduction of five cm equaled four percent digital impairment; eight
cm of opposition equaled zero percent digital impairment; MP joint flexion of 20 degrees
equaled four percent digital impairment; and IP joint impairment of 70 degrees equaled one
percent digital impairment. He added the percentages of impairment and arrived at a total of
nine percent digital impairment. Dr. Swartz indicated that the accepted condition was right
trigger thumb and opined that appellant had a nine percent digital impairment rating under Table
15-30 -- Thumb Range of Motion,13 on page 468, of the A.M.A., Guides. He referred to Table
15-12,14 on page 421, and noted that a nine percent digital impairment equaled four percent hand
impairment, which was also equal to three percent upper extremity impairment. Dr. Swartz

8

See D.T., Docket No. 12-503 (issued August 21, 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.5(a) (February 2013); see also Federal (FECA)
Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
9

A.M.A., Guides (6th ed., 2009), p.3, section 1.3, International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.
10

Id. at 494-531.

11

See R.V., Docket No. 10-1827 (issued April 1, 2011).

12

See Annette M. Dent, 44 ECAB 403 (1993).

13

See supra note 2.

14

See supra note 3.

4

concluded that appellant had a three percent upper extremity impairment and a date of maximum
medical improvement of January 4, 2013.
Regarding appellant’s impairment for the accepted right thumb trigger finger, Dr. Swartz
selected range of motion measurements. The A.M.A., Guides provides that, under specific
circumstances, range of motion may be selected as an alternative approach in rating upper
extremity impairment and cautions that an impairment rating that is calculated using range of
motion stands alone and may not be combined with a DBI.15 However, section 15.7a indicates
that range of motion should be measured after a warm up, that the maximum range of motion
should be measured at least three times and that the maximum measurement is used to determine
range of motion measurement.16 There is no indication that the digital range of motion
measurements for each joint reported by Dr. Swartz followed the procedure outlined in the
A.M.A., Guides.17 As such, his opinion is of reduced probative value.18
The Board finds that Dr. Pichey, an OWCP medical adviser, reviewed Dr. Swartz’
clinical findings and properly concluded that appellant had a two percent permanent impairment
of the right upper extremity. In her March 17, 2013 report, Dr. Pichey indicated that impairment
due to digital stenosing tenosynovitis (trigger finger) and persistent triggering with normal
motion was a class 1 and default grade C equaled a six percent digital impairment under Table
15-2,19 and equated to a two percent hand and upper extremity impairment under Table 15-1220
of the sixth edition of the A.M.A., Guides. She concluded that appellant had a two percent
permanent impairment of the right upper extremity. Dr. Pichey indicated how she arrived at her
conclusion by listing specific tables and pages in the A.M.A., Guides. She properly interpreted
Table 15-12 to find that appellant qualified for two percent permanent impairment of her right
upper extremity.
OWCP may rely on the opinion of Dr. Pichey to apply the A.M.A., Guides to the
physical examination findings.21 The Board finds that Dr. Pichey in this case properly applied
the standards of the A.M.A., Guides using the DBI tables. Dr. Pichey’s opinion is the weight of
medical evidence and supports that appellant does not have a greater right upper extremity
impairment than the two percent previously awarded.
15

Section 15.3b, page 407, of the sixth edition of the A.M.A., Guides is entitled Adjustment Grid: Physical
Examination. Section 15.3b of the A.M.A., Guides indicates that range of motion may be used to determine an
impairment rating “only when specified by the regional grid, or in the rare case when DBIs are not applicable…. If
it is clear to the evaluator that a restricted range of motion has an organic basis, [three] measurements should be
obtained and the greatest range measured should be used for the determination of impairment. Id.
16

A.M.A., Guides 464 (6th ed. 2009).

17

See supra note 15.

18

See H.R., Docket No. 13-1264 (issued December 3, 2013).

19

See supra note 4.

20

See supra note 3.

21

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.810.8(j) (September 2010).

5

The reports from Drs. Estela and Adekunle do not provide an impairment rating. Thus,
these reports are of diminished probative value regarding appellant’s permanent impairment
under the sixth edition of the A.M.A., Guides.22
There is no probative medical evidence of record, in conformance with the sixth edition
of the A.M.A., Guides, establishing that appellant has more than a two percent permanent
impairment to the right upper extremity. Accordingly, appellant has not established that she is
entitled to a schedule award greater than that previously awarded.23
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that she sustained more than a two
percent permanent impairment to the right upper extremity, for which she received a schedule
award.

22

See Richard A. Neidert, 57 ECAB 474 (2006) (an attending physician’s report is of little probative value where
the A.M.A., Guides are not properly followed).
23

FECA provides for reduction of compensation for subsequent injury to the same body member. It provides that
schedule award compensation is reduced by the compensation paid for an earlier injury where the compensation in
both cases are for impairment of the same member or function and where it is determined that the compensation for
the later disability in whole or part would duplicate the compensation payable for the preexisting disability.
5 U.S.C. § 8108; 20 C.F.R. § 10.404(c).

6

ORDER
IT IS HEREBY ORDERED THAT the March 27, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 24, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

